Citation Nr: 1648545	
Decision Date: 12/30/16    Archive Date: 01/06/17

DOCKET NO.  07-14 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for acquired psychiatric disability.  

2.  Entitlement to service connection for mesothelioma.  


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Chicago, Illinois RO currently has jurisdiction of the case.  

In June 2014, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing.  A transcript of the hearing is associated with the record.  

In September 2016, the Veteran's attorney requested that the Veteran's appeal be advanced on the docket as the Veteran was being treated for terminal cancer.  The medical treatment records show that the Veteran is receiving treatment for pulmonary cancer.  In order to avoid further delay of the processing of the Veteran's case, the undersigned Veterans Law Judge granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7017 (a)(2)(C) (West 2014) and 38 C.F.R. § 20.900 (c) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A January 2016 rating decision denied entitlement to service connection for mesothelioma.  A timely notice of disagreement was received by VA in November 2016.  38 C.F.R. § 20.201 (2016).  A remand is required for issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Concerning the claim for service connection for an acquired psychiatric disability, in correspondence dated in November 2016, the Veteran's attorney acknowledged the docketing of the Veteran's case at the Board and requested a video conference hearing.  While the Board recognizes that the Veteran participated in a hearing before the undersigned VLJ in June 2014, the Board finds that a remand is required to fulfill the Veteran's request for a new hearing.  38 C.F.R. § 20.704 (2016).  Further, in response to an October 2015 VA notice letter, which appears to be in reference to a pending claim for service connection for mesothelioma, the Veteran's attorney identified the receipt of medical treatment at the Jesse Brown VA Medical Center and the Hines VA Medical Center.  VA medical treatment records from the Jesse Brown VA Medical Center are associated with the record.  While it is not clear whether the Veteran seeks treatment for his psychiatric disability at the Hines VA Medical Center, the claims folder contains earlier records from the Hines VA Medical Center, which show treatment for psychiatric symptoms.  Accordingly, the records must be requested and associated with the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a Statement of the Case with respect to the January 2016 rating decision and notice of disagreement therewith received in November 2016 as to the issue of entitlement to service connection for mesothelioma.  Notify the Veteran that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed. 38 C.F.R. § 20.202 (2016).  If the Veteran perfects an appeal, return the issue to the Board for appellate review.

2.  Request all VA medical treatment records from the Hines VA Medical Center.  

3.  Readjudicate the claim for service connection for an acquired psychiatric disability.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and allow time for response.  

4.  Thereafter, schedule the Veteran for a video conference hearing at the AOJ before a Veterans Law Judge, unless otherwise indicated.  Provide the Veteran with notice of the date, time and location of his hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




